Filed 11/19/21 In re Anthony R. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 In re ANTHONY R. et al., Persons Coming
 Under the Juvenile Court Law.

 ORANGE COUNTY SOCIAL SERVICES
 AGENCY,
                                                                         G060059
      Plaintiff and Respondent,
                                                                         (Super. Ct. Nos. 17DP0095A &
           v.                                                             17DP0096A)

 GLORIA R.,                                                              OPINION

      Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Robert J.
Gerard, Judge. Affirmed.
                   Ronni Keller, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Leon J. Page, County Counsel, Karen L. Christensen and Debbie Torrez,
Deputy County Counsel, for Plaintiff and Respondent.
                   No appearance for the Minors.
                                          INTRODUCTION
              Gloria R., the mother of the minors Anthony R. and Layla C., appeals from
an order pursuant to Welfare and Institutions Code section 366.26 terminating her
               1
parental rights. She argues on appeal that she presented sufficient evidence to establish
the parental benefit exception of section 366.26, subdivision (c)(1)(B)(i).
              We affirm the order. Gloria’s evidence supporting the exception was not
uncontradicted and unimpeached, as is required when an appellant disputes a trial court’s
finding that a party did not carry an assigned burden of proof. Of the three elements of
the parental benefit exception, Gloria failed to establish two: regular visitation and
continuing benefit to the children. The court correctly found that adoption, most likely
by Gloria’s parents, outweighed the benefit of continuing the children’s parental
relationship with Gloria.
                                                  FACTS
              Anthony and Layla were detained in August 2019 after Gloria took them
and herself to a hospital emergency room complaining about a “dog spirit” that was
possessing her and the children. She admitted that she had used methamphetamine that
morning. Anthony was seven years old at the time; Layla was two. The children were
placed with Gloria’s mother and her husband. As it turned out, Gloria’s mother had often
cared for the children in Gloria’s absence.
              This was not Gloria’s first encounter with Orange County Social Services
Agency (SSA). She tested positive for drugs at Layla’s birth in January 2017, and both
Layla and Anthony were detained. The children were returned to Gloria in January 2018,
and the dependency was terminated in October. She admitted beginning to use drugs
again in March 2019. Gloria’s mother told SSA that Gloria and Layla’s father began
using drugs again the day after the first dependency closed (October 2018).


       1
              All further statutory references are to the Welfare and Institutions Code.


                                                      2
              Gloria’s mother also reported to SSA in August 2019 that she often cared
for the children for between three and seven days at a time, while Gloria was high on
drugs. Between March and June of 2019, Gloria and the children were living with her;
Gloria would be “gone all day and would leave the children . . . and would then go out at
night and would come home whenever she wanted.”
              The detention hearing took place on August 12, 2019, and the
jurisdiction/disposition hearing took place on August 29. Gloria did not appear at either
hearing. Gloria’s first court appearance took place on March 4, 2020, the six-month
review.
              Between September 2019 and February 2021, Gloria was often either in jail
or in a residential drug treatment program. During these periods, her mother would
transport the children for visits. Once the pandemic struck, and Gloria’s program went
on lockdown, she visited the children through FaceTime. When Gloria was not under
supervision, however, she would frequently be absent.
              In its report of June 9, 2020, SSA recommended that reunification services
be continued. As of September 2, however, SSA was recommending termination of
services. By that time, Anthony and Layla had been in foster care for more than a year.
Gloria completed her in-patient drug program on June 3, 2020, and promptly began using
drugs. She did not meet with her social worker in July, and SSA did not know where she
was. She did not communicate with her outpatient case manager or attend her group
sessions. She enrolled in a sober living program in February 2021, but was immediately
expelled after she and some other enrollees relapsed.
              Reunification services were terminated on October 14, 2020. Gloria’s
parental rights were terminated on March 17, 2021.
              Gloria’s appeal is limited to one issue. She asserts that the juvenile court
erred in finding that the parental benefit exception of section 366.26, subdivision
(c)(1)(B)(i) did not apply.

                                             3
                                         DISCUSSION
              Section 366.26 provides the procedure for determining a dependent child’s
permanent placement. The statute requires the juvenile court to terminate parental rights
if it finds the child is likely to be adopted unless one of the statutory exceptions applies.
(§ 366.26, subd. (c)(1).) One of these exceptions is commonly called the parental benefit
exception. Even if the child is likely to be adopted, parental rights are not terminated if
“[t]he court finds a compelling reason for determining that termination would be
detrimental to the child” because “the parents have maintained regular visitation and
contact with the child and the child would benefit from continuing the relationship.” (§
366.26, subd. (c)(1)(B)(i).) The parent carries the burden of proof of establishing the
exception (In re Breanna S. (2017) 8 Cal.App.5th 636, 646, overruled on other grounds
In re Caden C. (2021) 11 Cal.5th 614) and it is a difficult burden to carry. “The
exception requires the parent to prove both that he or she has maintained regular
visitation and that his or her relationship with the child ‘“‘promotes the well-being of the
child to such a degree as to outweigh the well-being the child would gain in a permanent
home with new, adoptive parents.’”’ [Citations.]” (Ibid.)
              Our Supreme Court has recently decided a case, In re Caden C. (2021) 11
Cal.5th 614 (Caden C.), that deals in some detail with the parental benefit exception. As
the court pointed out, deciding whether to terminate parental rights does not depend on
whether the child will ever be reunited with the parent. In fact, if the dependency case
gets as far as a section 366.26 hearing, it is highly unlikely the parent and child would be
reunited. But potential reunification is not the criterion for applying the parental benefit
exception. (Caden C., supra, 11 Cal.5th at pp. 630, 367, 638.) Moreover, the parent’s
failure to resolve the problems that led to dependency, such as drug use, does not in itself
defeat the exception. (Id. at p. 637.)
              The three elements to the parental benefit exception are (1) regular
visitation, (2) a relationship that would continue to benefit the child, and (3) detriment to

                                               4
the child if the relationship is severed. (Caden C., supra, 11 Cal.5th at p. 631.)
Throughout the inquiry, the focus must remain firmly on the child’s best interest. (Id. at
p. 632.)
              It is important to note that the court also endorsed two different standards
of review. Whether the parent has visited regularly and whether continuing the
relationship would benefit the child are reviewed for sufficiency of the evidence. The
detriment decision, however, is reviewed for abuse of discretion. (Caden C., supra, 11
Cal.5th at pp. 639-640.)
              Gloria relies heavily on Caden C. to support her argument that the juvenile
court erred in finding the parental benefit exception inapplicable. There are, however,
significant differences between the facts of this case and those of Caden C., facts that
support the juvenile court’s ruling and will be discussed below.
              In addition to factual differences, this case and Caden C. differ in another
important respect. The juvenile court in Caden C. found that the mother had carried her
burden to establish the parental benefit exception. (Caden C., supra, 11 Cal.5th at p.
628.) A reviewing court would therefore use the substantial evidence test to determine
whether substantial evidence, contradicted or uncontradicted, supported the juvenile
court’s ruling. (See In re B.D. (2008) 159 Cal.App.4th 1218, 1232.) In this case,
however, the juvenile court found that Gloria, who had the burden of proof (see In re
Megan S. (2002) 104 Cal.App.4th 247, 251), did not carry it. The inquiry at the appellate
level therefore takes on a different cast: “In the case where the trier of fact has expressly
or implicitly concluded that the party with the burden of proof did not carry the burden
and that party appeals, it is misleading to characterize the failure-of-proof issue as
whether substantial evidence supports the judgment. This follows because such a
characterization is conceptually one that allows an attack on (1) the evidence supporting
the party who had no burden of proof, and (2) the trier of fact’s unassailable conclusion
that the party with the burden did not prove one or more elements of the case [citations].

                                              5
[¶] Thus, where the issue on appeal turns on a failure of proof at trial, the question for a
reviewing court becomes whether the evidence compels a finding in favor of the
appellant as a matter of law. [Citations.] Specifically, the question becomes whether the
appellant’s evidence was (1) ‘uncontradicted and unimpeached’ and (2) ‘of such a
character and weight as to leave no room for a judicial determination that it was
insufficient to support a finding.’ [Citation.]” (In re I.W. (2009) 180 Cal.App.4th 1517,
1528, overruled on other grounds, Conservatorship of O.B. (2020) 9 Cal.5th 989 [mother
did not present uncontradicted and unimpeached evidence to support parental benefit
exception]; see also In re Bailey J. (2010) 189 Cal.App.4th 1308, 1314 [“Unless the
undisputed facts established the existence of a beneficial parental . . . relationship, a
substantial evidence challenge to this component of the juvenile court’s determination
cannot succeed.”].)
I.                Regular Visitation
                  The Caden C. court regarded the regular visitation element of the parental
benefit exception as “straightforward. The question is just whether ‘parents visit
consistently,’ taking into account ‘the extent permitted by court orders.’ [Citation.]”
                                                    2
(Caden C., supra, 11 Cal.5th at p. 632.)
                  The juvenile court initially provided Gloria with two hours per week of
monitored visitation for each child. SSA informed Gloria of the visitation provision
sometime before August 22, 2019. As of early September, she had not visited. In April
2020, she was offered 12 hours per week.
                  Gloria argues that the mother in Caden C. visited only once a month, for
one hour, and yet this visitation was deemed sufficient to meet the first element. What
Gloria fails to acknowledge, however, is that the mother in Caden C. was allowed only
one one-hour visit per month. (Caden C., supra, 11 Cal.5th at p. 626.) Gloria, by

         2
                  Gloria argues that “consistent” visitation is a standard different from “regular” visitation. We are
unable to find support for this interpretation. The Supreme Court seems to us to use the terms interchangeably.


                                                           6
contrast, was allowed, first 2 hours visitation per week, per child, and then, in April 2020,
12 hours of visitation per week. The evidence presented through SSA’s reports
established that she only occasionally made use of these opportunities.
                  The evidence submitted at the section 366.26 hearing consisted of two SSA
reports and Gloria’s testimony. With respect to visitation, she testified she had visited
consistently since the case had been opened and she saw the children after work or on her
days off. She testified she saw them each week on school days for approximately two
hours and on her days off from three to four hours. She also testified that she called them
every day. On cross-examination, she admitted she failed to visit consistently for only a
month in 2020.
                  The SSA reports presented evidence of visitation that can best be described
as sporadic. Gloria’s visitation was most consistent when she was either in jail or in a
drug program that she was not allowed to leave. Her mother was diligent about
transporting the children to these visits. In fact, this record shows that Gloria regularly
visited for the most part when she had nothing else to do or when her mother threatened
her with the consequences of not visiting. When she was her own master, however, she
would disappear for extended periods or appear only briefly.
                  In 2020, after she finished her first in-patient program, she reportedly did
not visit regularly between June and September, considerably more than a month. She
preferred sleeping in to helping Anthony get ready for school in the mornings, and, at one
point, after being released from jail in October 2019, she stopped by her mother’s home
                                                                         3
not to see the children but to shower and ask for money.
                  Gloria’s visits were, according to SSA’s reports, hit or miss, and the
juvenile court so found. For a while she would see the children for a fraction of her
allotted time (and spend this time talking to her mother) and then she would visit

         3
                   She stopped in on Anthony’s birthday for a brief visit, but left without wishing him a happy
birthday. In the fall of 2020, she would sometimes “visit” at 11:00 p.m., when the children were asleep.


                                                          7
religiously for a week. She was staying just four houses away from the children in June
2020, after completing her in-patient drug program, yet, according to her mother, she
“rarely [saw] the children.” During this time, Layla pointed to the house as being where
Gloria lived and remarked that she had not seen her there. In September 2020, Gloria
was reported to be visiting “from time to time, but not on a consistent schedule.” She
was still using drugs, and she was not permitted to visit while she was under the
influence.
                    “Regular” or “consistent” visitation involves conduct over the long run.
Bursts of visiting interspersed with extended absences do not “‘develop a significant,
positive, emotional attachment from child to parent’ [citation]” (Caden C., supra, 11
Cal.5th at p. 632), especially in a child as young as Layla. The evidence Gloria presented
about her visitation was not uncontradicted and unimpeached. It did not compel a finding
for Gloria as a matter of law on this element of the parental benefit exception.
II.                 Continuing Benefit
                    As the Caden C. court observed, the continuing benefit element focuses on
the child’s best interest. “[T]he relationship may be shaped by a slew of factors, such as
‘[t]he age of the child, the portion of the child’s life spent in the parent’s custody, the
“positive” or “negative” effect of interaction between parent and child, and the child’s
particular needs.’ [Citation.] . . . . [C]ourts often consider how children feel about,
interact with, look to, or talk about their parents.” (Caden C., supra, 11 Cal.5th at p.
632.)
                    The child in Caden C. had lived with his mother until the age of four.
(Caden C., supra, 11 Cal.5th at p. 626.) At the time of the first section 366.26 hearing,
                4
he was nine. (Id. at p. 627.) Everyone agreed he had an intense bond with her. In fact,


         4
                   After the ruling on termination of parental rights was appealed, the juvenile court held another
section 366.26 hearing and terminated the mother’s rights. The case was therefore moot. Nevertheless, the court
retained the case because of the continuing public interest in the issue. (Caden C., supra, 11 Cal.5th at p. 629, fn. 3.)


                                                           8
there was some concern that his “preoccupation” with his mother might prevent him from
forming other relationships, so continuing the relationship could be detrimental rather
than beneficial. (Id. at pp. 634-635.)
              In this case, Gloria testified at the section 366.26 hearing that Anthony calls
her “mom” and Layla calls her “mommy.” When she visited, she read with them, helped
Anthony with homework, and played with both of them. She testified that both children
confided in her and that they were distressed when visits were over. She bought clothes
for them and took them out to eat.
              The SSA reports painted a different picture. Anthony’s relationship with
Gloria was shown to be impaired from the start of the dependency proceeding. From the
very beginning he stated that he did not want to live with Gloria, that he wanted to stay
with his grandparents, whom he called “ma” and “pa,” because “they are nice and treat
me good, they take me outside to play, they feed me and they love me.” He contrasted
this treatment with Gloria’s sleeping all day, yelling at him, and making him clean up.
He told SSA he was afraid of Gloria, and he resented being forced to take over his
mother’s duties in caring for Layla after she was born, “while [Gloria] just sleeps.”
Anthony refused to visit Gloria in jail. He was “OK” with not seeing Gloria when she
did not appear.
              Anthony’s therapist reported that he referred to his grandparents as mom
and dad and called his mother “Gloria.” The therapist opined that “this is his way of
detaching himself from his mother.” The SSA report of March 4, 2020, remarked that
“[i]t has been observed that the children refer to their mother as Gloria.” The social
worker testified at the 12-month review hearing that Anthony “has always referred to her
[as ‘Gloria’] and that his caregiver is his mom.” There is no instance in any SSA report
of Layla calling Gloria “mommy.”




                                             9
                 By the time of the section 366.26 hearing, Anthony was nine. He was old
                                                                                                       5
enough to understand what Gloria’s drug use and frequent abandonment meant. He was
making progress in therapy to overcome impulsive and aggressive behaviors and improve
his coping skills. As stated above, Gloria declined to see him in the morning to help him
get ready for school because she wanted to sleep in. He told SSA he was open to
                                                               6
adoption and he did not want to live with Gloria. He preferred to stay with “ma” and
“pa.”
                 Although the failure to overcome the circumstances leading to dependency,
such as drug use, is not in itself a bar to the application of the parental benefit exception,
the failure is relevant to the continuing benefit element in that “the parent’s struggles
speak to the benefit (or lack thereof) of continuing the relationship.” (Caden C., supra,
11 Cal.5th at p. 638.) Gloria’s inability to stay sober unless she is in jail or under strict
supervision speaks to the benefit of continuing her relationship with Anthony. Visiting
her in jail was traumatic for Anthony, and her disappearances when she is under the
influence cannot by any means be considered beneficial to him.
                 As for Layla, she was two years old in August 2019 when she was placed
with her grandparents, whom she called “mama” and “papa.” She was detained at birth,
in 2017, and was not returned to Gloria’s care until January 2018, a year later. Between
the time the first dependency proceeding closed in October 2018 and the second
detention – less than a year – Layla had already spent a good deal of time with her
grandparents while Gloria was off doing other things. By the time of the termination
hearing in March 2021, Layla was four. She had spent most of her life out of Gloria’s
care and was attached to her grandparents.


        5
                 “Fine,” Anthony said when Gloria told him she would not buy him something he asked for. “Just
go do your drugs since that’s what you want to do.”
        6
                  Caden C. by contrast “grew distressed at the prospect of not living with his mother.” (Caden C.,
supra, 11 Cal.5th at p. 627.)


                                                        10
              The court correctly held that Gloria’s evidence was insufficient to support
this element of the parental benefit exception to termination. (See In re Angel B. (2002)
97 Cal.App.4th 454, 468; In re Autumn H. (1994) 27 Cal.App.4th 567, 576.) She had to
show “a substantial, positive, emotional attachment . . . implying that the child would
benefit from continuing the relationship,” based on “how children feel about, interact
with, look to, or talk about” her. (Caden C., supra, 11 Cal.5th at pp. 632, 636.) “A
positive attachment between parent and child is necessarily one that is not detrimental to
the child but is nurturing and provides the child with a sense of security and stability. . . .
[A]n emotional attachment is one where the child views the parent as more than a mere
friend or playmate and who's [sic] interactions with the parent were not ambivalent,
detached, or indifferent.” (In re B.D. (2021) 66 Cal.App.5th 1218, 2030.)
              Gloria failed to make this showing with uncontradicted and unimpeached
evidence. Anthony’s relationship with Gloria was ambivalent at best; Layla regarded her
as a fun playmate. “Mama” and “papa” provided the children with their sense of security
and stability. Gloria did not present uncontradicted evidence of an emotional attachment
so substantial that it would outweigh the benefits of adoption.
III.          Detriment
              The detriment finding is based on the child’s best interest. As the court
explained in Caden C., “the trial court must decide whether the harm from severing the
child’s relationship with the parent outweighs the benefit to the child of placement in a
new adoptive home. [Citation.] By making this decision, the trial court determines
whether terminating parental rights serves the child’s best interests.” (Caden C., supra,
11 Cal.5th at p. 632.)
              Because Gloria failed to carry her burden to establish consistent visitation
and continuing benefit to the children, we need not address in detail whether terminating
the parental relationship would outweigh the benefits of adoption. Gloria’s parents, who
had been providing Anthony and Layla with de facto parental care for most of their lives,

                                              11
were prepared to take the final step. In effect, clearing the way for formal adoption
merely constituted official recognition of the existing situation.
                                      DISPOSITION
              The order terminating appellant’s parental rights is affirmed.




                                                  BEDSWORTH, J.

WE CONCUR:



O’LEARY, P. J.



ZELON, J.*




*Retired Justice of the Court of Appeal, Second Appellate District, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.


                                             12